EXHIBIT 99.5 CREAM MINERALS LTD. (the “Company”) 890 – 789 West Pender Street Vancouver, BC V6C 1H2 Telephone:604-687-4622 Fax:604-687-4212 INFORMATION CIRCULAR (As at August 28, 2013, except as indicated) The Company is providing this Information Circular and a form of proxy in connection with management’s solicitation of proxies for use at the annual general and special meeting (the“Meeting”) of the Company to be held at 1:00pm (Vancouver time) on Friday, September 27, 2013 and at any adjournment(s) thereof. Unless the context otherwise requires, when we refer in this Information Circular to the Company, its subsidiaries are also included. The Company will conduct its solicitation by mail and officers and employees of the Company may, without receiving special compensation, also telephone or make other personal contact. The Company will pay the cost of solicitation. APPOINTMENT OF PROXYHOLDER The purpose of a proxy is to designate persons who will vote the proxy on a shareholder’s behalf in accordance with the instructions given by the shareholder in the proxy. The persons whose names are printed in the enclosed form of proxy are officers or directors of the Company (the“Management Proxyholders”). A shareholder has the right to appoint a person other than a Management Proxyholder to represent the shareholder at the Meeting by striking out the names of the Management Proxyholders and inserting the desired person’s name in the blank space provided or by executing a proxy in a form similar to the enclosed form. A proxyholder need not be a shareholder. VOTING BY PROXY Only registered shareholders or duly appointed proxyholders are permitted to vote at the Meeting. Shares represented by a properly executed proxy will be voted or be withheld from voting on each matter referred to in the Notice of Meeting in accordance with the instructions of the shareholder on any ballot that may be called for and if the shareholder specifies a choice with respect to any matter to be acted upon, the shares will be voted accordingly. If a shareholder does not specify a choice and the shareholder has appointed one of the Management Proxyholders as proxyholder, the Management Proxyholder will vote in favour of the matters specified in the Notice of Meeting and in favour of all other matters proposed by management at the Meeting. The enclosed form of proxy also gives discretionary authority to the person named therein as proxyholder with respect to amendments or variations to matters identified in the Notice of Meeting and with respect to other matters which may properly come before the Meeting. At the date of this Information Circular, management of the Company knows of no such amendments, variations or other matters to come before the Meeting. COMPLETION AND RETURN OF PROXY Completed forms of proxy must be deposited at the office of the Company’s registrar and transfer agent, Computershare Trust Company of Canada, Proxy Department, 100 University Avenue, 9th Floor, Toronto, Ontario, M5J 2Y1 not later than forty-eight (48) hours, excluding Saturdays, Sundays and holidays, prior to the time of the Meeting, unless the chairman of the Meeting elects to exercise his discretion to accept proxies received subsequently. NON-REGISTERED HOLDERS Only shareholders whose names appear on the records of the Company as the registered holders of shares or duly appointed proxyholders are permitted to vote at the Meeting. Most shareholders of the Company are “non-registered” shareholders because the shares they own are not registered in their names but instead registered in the name of a nominee such as: a brokerage firm through which they purchased the shares; a bank, trust company, trustee or administrator of self-administered RRSPs, RRIFs, RESPs and similar plans; or a clearing agency such as The Canadian Depository for Securities Limited (a “Nominee”). If you purchased your shares through a broker, you are likely a non-registered holder. In accordance with securities regulatory policy, the Company has distributed copies of the Meeting materials, being the Notice of Meeting, this Information Circular and the form of proxy, to the Nominees for distribution to non-registered holders. Nominees are required to forward the Meeting materials to non-registered holders to seek their voting instructions in advance of the Meeting. Shares held by Nominees can only be voted in accordance with the instructions of the non-registered holder. The Nominees often have their own form of proxy, mailing procedures and provide their own return instructions. If you wish to vote by proxy, you should carefully follow the instructions from the Nominee in order that your shares are voted at the Meeting. If you are a non-registered holder and wish to vote at the Meeting in person, you should appoint yourself as proxyholder by writing your name in the space provided on the request for voting instructions or proxy provided by the Nominee and returns the form to the Nominee in the envelope provided. Do not complete the voting section of the form as your vote will be taken at the Meeting. In addition, Canadian securities legislation now permits the Company to forward meeting materials directly to “non-objecting beneficial owners”, and the Company has engaged Broadridge Financial Solutions, Inc. to mail the meeting materials directly to “non-objecting beneficial owners”. These securityholder materials are being sent to both registered and non-registered holders. If you are a non-registered holder, and the Company or its agent has sent these materials directly to you (instead of through a Nominee), your name and address and - 2 - information about your holdings of securities have been obtained in accordance with applicable securities regulatory requirements from the Nominee holding on your behalf. By choosing to send these materials to you directly, the Company (and not the Nominee holding on your behalf) has assumed responsibility for (i) delivering these materials to you and (ii) executing your proper voting instructions. Please return your voting instructions as specified in the request for voting instructions. The Company is not sending proxy-related materials to registered holders or beneficial holders using notice-and-access, as such term is defined in National Instrument 54-101 – Communication with Beneficial Owners of Securities of a Reporting Issuer.The Company has elected to pay for the delivery costs to “objecting beneficial owners” as such term is defined in National Instrument 54-101 – Communication with Beneficial Owners of Securities of a Reporting Issuer. REVOCABILITY OF PROXY Any registered shareholder who has returned a proxy may revoke it at any time before it has been exercised. In addition to revocation in any other manner permitted by law, a registered shareholder, his or her attorney authorized in writing or, if the registered shareholder is a corporation, a corporation under its corporate seal or by an officer or attorney thereof duly authorized, may revoke a proxy by instrument in writing, including a proxy bearing a later date. The instrument revoking the proxy must be deposited at the registered office of the Company, at any time up to and including the last business day preceding the date of the Meeting, or any adjournment thereof, or with the chairman of the Meeting on the day of the Meeting. Only registered shareholders have the right to revoke a proxy. Non-registered holders who wish to change their vote must, at least 7 days before the Meeting, arrange for their Nominees to revoke the proxy on their behalf. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF The Company is authorized to issue unlimited common shares without par value (the “shares”), of which 155,340,582 shares are issued and outstanding as of August 28, 2013. Persons who are registered shareholders at the close of business on the record date, Wednesday, August 29, 2013 will be entitled to receive notice of and vote at the Meeting and will be entitled to one vote for each share held. The Company has only one class of shares. To the knowledge of the directors and executive officers of the Company, no person beneficially owns, or controls or directs, directly or indirectly, shares carrying 10% or more of the voting rights attached to all shares of the Company, except the following, which information has been provided to the Company by the applicable shareholders as of August 28, 2013. Name Number of Shares Beneficially Owned, Controlled or Directed, Directly or Indirectly Percentage of Outstanding Shares Frank A. Lang Pinetree Resource Partnership(2) - 3 - Of these, 5,371,204 shares are held by Dauntless Developments Ltd. and 3,383,403 shares are held by Lang Mining Corporation, each a private company controlled by Frank A. Lang. The beneficial owners of these shares are not known. PARTICULARS OF MATTERS TO BE ACTED UPON A simple majority of the votes cast by the shareholders entitled to vote on each of the matters described herein is required in order for the passage of the resolutions described herein. Appointment of Auditor Morgan & Company, Chartered Accountants, are the Company’s current auditors.At the Meeting, the shareholders of the Company will be asked to vote for the re-appointment of Morgan & Company, Chartered Accountants, as auditors of the Company. THE DIRECTORS OF THE COMPANY RECOMMEND THAT THE SHAREHOLDERS VOTE FOR THE RE-APPOINTMENT OF MORGAN & COMPANY, CHARTERED ACCOUNTANTS, AS THE AUDITOR OF THE COMPANY TO HOLD OFFICE FOR THE ENSUING YEAR. In the event of an absence of direction to vote the shares in respect of which they are appointed, the management appointees named in the accompanying proxy will vote such shares in favour ofthe re-appointment of Morgan & Company, Chartered Accountants as the auditor of the Company to hold office for the ensuing year. Fixing the Number of and Election of Directors The term of office of each of the present directors expires at the Meeting. Christopher Hebb, Michael O’Connor, Gerald Feldman, Robin Merrifield and Dwayne Melrose have resolved not to stand for re-election at the Meeting.Ronald Lang will stand for re-election, as well as Darryl Drummond and Benjamin Ainsworth as the Company’s nominees for election as directors of the Company for the ensuing year. All nominees have indicated their willingness to stand for election to the Board of Directors of the Company. Each elected director will hold office until the next annual meeting of shareholders or until a successor is duly elected or appointed, unless his office is earlier vacated in accordance with the Company’s articles or the provisions of the Business Corporations Act (British Columbia). Shareholder approval will also be sought to fix the number of directors of the Company at three (3). THE DIRECTORS OF THE COMPANY RECOMMEND THAT THE SHAREHOLDERS VOTE FOR THE FIXING OF THE NUMBER OF DIRECTORS AT THREE (3). In the event of an absence of direction to vote the shares in respect of which they are appointed, the management appointees named in the accompanying proxy will vote such shares in favour of fixing the number of Directors at three (3). Management does not contemplate any of the nominees will be unable to serve as a director; however, if for any reason any of the proposed nominees do not stand for election or are unable to serve as such, proxies held by management designees will be voted for another nominee in - 4 - their discretion unless the shareholder has specified in his form of proxy that his or her shares are to be withheld from voting in the election of directors. THE DIRECTORS OF THE COMPANY RECOMMEND THAT THE SHAREHOLDERS VOTE FOR THE ELECTION OF THE NOMINEES OF MANAGEMENT WHOSE NAMES ARE SET FORTH HEREIN. In the event of an absence of direction to vote the shares in respect of which they are appointed, the management appointees named in the accompanying proxy will vote such shares in favour of the nominees of management herein listed. The Company’s board of directors (the “Board”) has an Audit Committee and also a Compensation and Corporate Governance Committee.It is anticipated that members of the Audit Committee and Compensation and Corporate Governance Committee will be appointed from the slate of newly elected directors below.See “AUDIT COMMITTEE” and “CORPORATE GOVERNANCE DISCLOSURE” below for more detail. Management of the Company proposes to nominate each of the following persons for election as a director.Information concerning such persons, as furnished by the individual nominees, is as follows: Name, Jurisdiction of Residence and Position Principal Occupation or Employment and, if not a Previously Elected Director, Occupation During the Past 5 Years Previous Service as a Director Number of Common Shares Beneficially Owned, Controlled or Directed, Directly or Indirectly RONALD LANG British Columbia, Canada Director Businessman and consultant to companies in the junior resource sector Served as a director from 1989 to 2005 and since June 2011 BENJAMIN AINSWORTH British Columbia, Canada Nominatedas Director CEO and Director of Alpha Minerals Inc., President and Director of Canyon Copper Corp., former Director of Hathor Exploration Ltd, Senior Geologist and Mining Consultant, Principal of Ainsworth- Jenkins Holdings Inc. None; nominated as director A. DARRYL DRUMMOND British Columbia, Canada Nominated as Director Consulting Geologist Engineer; Director of Gold Port Resources Ltd from 2004 to present; Director of Valgold Resources Ltd. from 2003 to 2013;Director of Minera Andes from 1996 to 2008. None; nominated as director Of these, 100,000 shares are held by Mr. Lang’s spouse and controlled by Mr. Lang, and 286,140 shares are held by Mr. Lang’s son and are controlled by Mr. Lang. Of these, 450,000 shares are held beneficially by Dr. Drummond through Quad D Holdings Corporation. No proposed director is to be elected under any arrangement or understanding between the proposed director and any other person or company, except the directors and executive officers of the Company acting solely in such capacity. - 5 - To the knowledge of the Company, other than as set forth below, no proposed director: (a) is, as at the date of this Information Circular, or has been, within 10 years before the date of this Information Circular, a director, chief executive officer (“CEO”) or chief financial officer (“CFO”) of any company (including the Company) that: (i) was the subject, while the proposed director was acting in the capacity as director, CEO or CFO of such company, of a cease trade or similar order or an order that denied the relevant company access to any exemption under securities legislation, that was in effect for a period of more than 30 consecutive days; or (ii) was subject to a cease trade or similar order or an order that denied the relevant company access to any exemption under securities legislation, that was in effect for a period of more than 30 consecutive days, that was issued after the proposed director ceased to be a director, CEO or CFO of such company but which resulted from an event that occurred while the proposed director was acting in the capacity as director, CEO or CFO of such company; or (b) is, as at the date of this Information Circular, or has been within 10 years before the date of this Information Circular, a director or executive officer of any company (including the Company) that, while that person was acting in that capacity, or within a year of that person ceasing to act in that capacity, became bankrupt, made a proposal under any legislation relating to bankruptcy or insolvencyor was subject to or instituted any proceedings, arrangement or compromise with creditors or had a receiver, receiver manager or trustee appointed to hold its assets; or (c) has, within the 10 years before the date of this Information Circular, become bankrupt, made a proposal under any legislation relating to bankruptcy or insolvency, or become subject to or instituted any proceedings, arrangement or compromise with creditors, or had a receiver, receiver manager or trustee appointed to hold the assets of the proposed director; or (d) has been subject to any penalties or sanctions imposed by a court relating to securities legislation or by a securities regulatory authority or has entered into a settlement agreement with a securities regulatory authority; or (e) has been subject to any other penalties or sanctions imposed by a court or regulatory body that would likely be considered important to a reasonable securityholder in deciding whether to vote for a proposed director. Ronald Lang was an officer of Soda Creek Resources Corp., a privately-held Yukon Territory corporation, during which time Soda Creek was subject to apetition into bankruptcy. The bankruptcy occurred on May 25, 2012, and Soda Creek was discharged on June 15, 2012. Mr. Lang indemnified the trustees, to allow for disposal of assets and payment of creditors. - 6 - Darryl Drummond was a director of ValGold Resources Ltd. (“ValGold”) from November 2003 to June 2013.In November 2008, ValGold determined that it would not be able to make the required filing of its annual audited financial statements for the year ended July 31, 2008 by the prescribed filing deadline of November 28, 2008, and applied to the British Columbia Securities Commission and, on December 9, 2008, was granted a Management Cease Trade Order, pursuant to National Policy 12-203 - Cease Trade Orders for Continuous Disclosure Defaults. The Management Cease Trade Order prohibited trading in securities of ValGold, whether direct or indirect, by: 1. ValGold’s Chief Executive Officer; 2. ValGold’s Chief Financial Officer; and 3. the members of the board of directors of ValGold or other persons or companies who had, or may have had, access directly or indirectly to any material fact or material change with respect to ValGold that has not been generally disclosed. On January 27, 2009, ValGold completed the required filings and on January 28, 2009, the Executive Director of the British Columbia Securities Commission ordered that the Management Cease Trade Order be revoked. Reorganization, Private Placement and Approval of Creation of New Control Person Background On August 28, 2013, the Company’s Board of Directors approved a proposed corporate reorganization (the “Reorganization”).The Reorganization includes a proposed consolidation of all of Cream’s outstanding shares on a 10 (ten) for 1(one) basis (the “Share Consolidation”), and concurrent with the Share Consolidation, the completion of a non-brokered private placement of up to 10,000,000 (on a post-Share Consolidation basis) units (“Units”) at a price of $0.10 per Unit for gross proceeds of up to $1,000,000 (the “Private Placement”), of which of which 6,000,000 Units (for gross proceeds of $600,000) shall be the minimum offering.Mr.Frank Lang, former Chairman and a current shareholder of the Company who presently holds approximately 17.1% of the issued and outstanding shares of the Company, has agreed, subject to attainment of all necessary shareholder and regulatory approvals, to subscribe or arrange for the subscription of the minimum offering of $600,000 of the Private Placement. Each Unit will be comprised of one share and one share purchase warrant (“Warrant”), with each Warrant entitling the holder thereof to purchase one additional share of the Company at the price of $0.25 for a term of two years after the closing of the Private Placement.The Reorganization also includes a proposed name change of the Company to “Agave Silver Corp.”, or such other name as the TSX Venture Exchange may accept (the “Name Change”). In connection with the Reorganization, Michael O’Connor, Christopher Hebb, Robin Merrifield, Gerald Feldman and Dwayne Melrose will not stand for re-election at the Meeting, and Benjamin Ainsworth and Darryl Drummond will stand for electionas new directors.Ronald Lang will seek re-election as a director.See “Fixing the Number and Election of Directors” above for more detail. - 7 - Following the Reorganization, Michael O’Connor has agreed to step down as President and Chief Executive Officer, and Ronald Lang will be appointed as the new President and Chief Executive Officer. See “Termination and Change of Control Benefits” below for more detail.It is anticipated that Darryl Drummond will serve as lead director in accordance with Canadian securities laws best practices and Angela Yap, Chief Financial Officer, will remain with the Company. Subject to the approval by the shareholders of the Company of the Control Person Resolution (as defined below) at the Meeting, the Company intends tocomplete the Share Consolidation, Name Change and Private Placement promptly following the Meeting.The Share Consolidation, Private Placement and Name Change are all subject to the approval of the TSX Venture Exchange. If the aforementioned shareholder and regulatory approval are not obtained, the Company will not proceed with the Private Placement, Share Consolidation and Name Change. Approval of Creation of New Control Person The TSX Venture Exchange Corporate Finance Manual Policy 4.1 – Private Placements (“Policy 4.1”) requires that where a transaction creates a new “Control Person”, the approval of a majority of securityholders (other than such new Control Person) is required. A Control Person for the purposes of Policy 4.1 includes any shareholder holding 20% or more of the shares, except where there is evidence showing that such shareholder does not materially affect control of the Company. As disclosed above, upon completion of the Private Placement (assuming maximum gross proceeds of $1,000,000), Frank Lang may hold up to 8,658,262 shares of the Company (on a post-Share Consolidation basis) being approximately 34% of the outstanding shares on an undiluted basis (on a post-Share Consolidation basis) and 22% of the outstanding shares on a fully-diluted basis (on a post-Share Consolidation basis).Frank Lang would therefore become a Control Person of the Company upon the completion of the Private Placement. The Board believes that the creation of a new Control Person will be of great benefit to the Company and its shareholders and as a result, has determined that Mr. Lang’s participation in the Private Placement is in the best interests of the Company. In accordance with applicable securities laws, only the votes of disinterested shareholders of the Company eligible to vote will be counted towards the approval of the Control Person Resolution (as defined below), and therefore the 26,582,617shares (pre-Share Consolidation) held by Frank Lang will be excluded from the vote on the Control Person Resolution. Accordingly, at the Meeting, disinterested shareholders will be asked to approve the following ordinary resolution approving the creation of a new Control Person (the “Control Person Resolution”) as follows: “BE IT RESOLVED, as an ordinary resolution of disinterested shareholders THAT: - 8 - 1. the acquisition by Frank Lang of up to 600,000 (post-Share Consolidation) Units at a price of $0.10 per Unit pursuant to the Private Placement is hereby approved; 2. the creation of Frank Lang,pursuant to the Private Placement, as a Control Person of the Company in accordance with Policy 4.1 – Private Placements of the TSX Venture Exchange Corporate Finance Manual is hereby approved; 3. all capitalized terms referred to in this ordinary resolution shall have the meanings ascribed thereto in the Company’s management information circular dated August28, 2013; and 4. any officer or director of the Company is authorized and directed to execute and deliver, under corporate seal or otherwise, all such documents and instruments and to do all such acts as, in the opinion of such officer or director, may be necessary or desirable to give effect to this resolution.” THE DIRECTORS OF THE COMPANY RECOMMEND THAT THE SHAREHOLDERS VOTE FOR THE CONTROL PERSON RESOLUTION. In the event of an absence of direction to vote the shares in respect of which they are appointed, the management appointees named in the accompanying proxy will vote such shares in favour of the Control Person Resolution. By virtue of holding more than 10% of the issued and outstanding shares of the Company, Frank Lang is a “related party” to the Company and his proposed participation in the Private Placement is considered to be a “related party transaction” within the meaning of Multilateral Instrument 61-101 – Protection of Minority Securityholders in Special Transactions ("MI 61-101"). Mr. Lang’s proposed participation in the Private Placement will be exempt from the formal valuation requirement of MI 61-101 on the basis that the Private Placement is a distribution of securities of the Company to Mr. Lang for cash consideration and neither the Company nor, to the knowledge of the Company after reasonable inquiry, Mr. Lang has knowledge of any material information concerning the Company or its securities that has not been generally disclosed. Notwithstanding that the Company is seeking disinterested shareholder approval for Mr. Lang's participation in the Private Placement as required by the policies of the TSX Venture Exchange, his participation in the Private Placement will be exempt from the minority approval requirement of MI 61-101 on the following basis: (a) the Company is not listed on certain specified stock exchanges; (b) neither the fair market value of the maximum number of Units that may be purchased by Mr. Lang under the Private Placement, nor the maximum purchase price payable by Mr. Lang for such securities, will exceed $2,500,000; and (c) the Board of Directors, which includes all independent members of the Board, have unanimously approved of Mr. Lang's proposed participation in the Private Placement. - 9 - Approval of Amendment to Stock Option Plan The board of directors of the Company has adopted a stock option plan (the “Plan”) which was last confirmed by the shareholders at the meeting held on December 13, 2012, in accordance with the policies of the TSX Venture Exchange. The Plan provides that the total number of shares reserved for issuance pursuant to the Plan shall not exceed 10% of the issued and outstanding common shares of the Company. For further details on the Plan, see “Stock Option Plan” below. In order to meet the objectives of the Company’s compensation program, the Company has proposed that the shareholders approve an amendment to the Plan at the Meeting to change the number of shares in respect of which options may be granted thereunder from 10% of the issued and outstanding shares of the Company to a maximum of 2,723,500 shares of the Company, on a post-Share Consolidation basis (the “Amendment”).Other than the Amendment, all other terms of the Plan will remain the same. As of the date of this circular, a total of 923,500 options (assuming post-Share Consolidation) are currently outstanding under the Plan.Assuming that the Amendment is approved by the shareholders and the minimum offering under the Private Placement is completed, a further 1,800,000 options (post-Share Consolidation), or 8.3% of the issued and outstanding shares of the Company as of the date of this circular, will become available for grant under the Plan. Under the policies of the TSX Venture Exchange, the Amendment must be approved by the majority of the Company’s shareholders, in person or by proxy at the Meeting, to be effective. The Amendment must also be approved by the TSX Venture Exchange.Accordingly, at the Meeting, shareholders will be asked to approve the following resolution: “BE IT RESOLVED as an ordinary resolution of the shareholders that, subject to the approval of the TSX Venture Exchange: 1.the amendment to the Company’s stock option plan to change the number of shares in respect of which options may be granted thereunder from 10% of the issued and outstanding shares of the Company to a maximum of 2,723,500shares of the Company(on a post-Share Consolidation basis) be and is hereby approved; 2.the Company’s stock option plan, as amended by paragraph 1 above, be and is hereby approved; and 3.any director or officer of the Companybe and is hereby authorized, for and on behalf of the Companyto execute and deliver all documents and instruments and take such other actions, including making all necessary filings with applicable regulatory bodies and exchanges, as such director or officer may determine to be necessary or desirable to implement this resolution and the matters authorized hereby.” THE DIRECTORS OF THE COMPANY RECOMMEND THAT THE SHAREHOLDERS VOTE FOR THE AMENDMENT TO THE COMPANY’S OPTION PLAN. - 10 - In the event of an absence of direction to vote the shares in respect of which they are appointed, the management appointees named in the accompanying proxy will vote such shares in favour of the approval of the Amendment to the Company’s stock option plan. EXECUTIVE COMPENSATION Compensation Discussion and Analysis The Compensation and Corporate Governance Committee (the “CCGC”) of the Board is responsible for adopting appropriate procedures for executive compensation and making recommendations to the Board with respect to the compensation of the Company’s executive officers. The CCGC aims to ensure that total compensation paid to executive officers and directors is fair and reasonable and is consistent with the Company’s compensation philosophy. The CCGC is also responsible for recommending compensation for the directors and granting stock options to the directors, officers and employees of, and consultants to, the Company pursuant to the Company’s stock option plan (the “Plan”). The independent members of the current CCGC are Robin Merrifield and Gerald Feldman. Sargent Berner, formerly a member of the CCGC, resigned as a director of the Company on August 12, 2013.Robin M. Merrifield and Gerald Feldman will not stand for re-election as directors at the Meeting, and it is anticipated that the CCGC will be reconstituted promptly following the Meeting to include members from the slate of newly elected directors. The Board is satisfied that the composition of the CCGC ensures an objective process for determining compensation. Philosophy The philosophy of the Company in determining compensation is that the compensation should: (i) reflect the Company’s current state of development; (ii) reflect the Company’s performance; (iii) reflect individual performance; (iv) align the interests of executives with those of the shareholders; (v) assist the Company in retaining key individuals; and (vi) reflect the Company’s overall financial status. Compensation Components The compensation of the executive officers comprises primarily of the following: (i) base salary; (ii) a cash bonus that may be determined by the CCGC in consideration of performance against objectives established for each executive officer and (iii) long-term incentive in the form of stock options granted in accordance with the Plan. In establishing levels of compensation and granting stock options, the comparable levels of remuneration paid to executive officers of companies of comparable size and development within the mining exploration and development industry are considered. In establishing - 11 - executive officer remuneration and the granting of stock options, the Company identified three companies which would comprise the benchmark group, consisting of companies about which the Company was knowledgeable, so as to more accurately assess the components of the benchmark in relation to such companies. The components of the benchmark are: market capitalization; number of properties owned or optioned; property activity levels; number of jurisdictions in which the Company is operating; number of employees; condition of balance sheets; compensation and option plans; and planned future activities. The companies in the benchmark group are at similar stages of development as the Company, and with exploration plans of a similar magnitude in 2012 as those of the Company. The companies in the benchmark group are Sultan Minerals Inc., Emgold Mining Corporation and ValGold Resources Ltd. The Company did not grant incentive options in the preceding fiscal year. The CCGC also relies on the experience of its members as officers and directors of other companies in a similar business as the Company in assessing compensation levels. The purpose of this process is to: · understand the competitiveness of current pay levels for each executive position relative to companies with similar business characteristics; · identify and understand any gaps that may exist between actual compensation levels and market compensation levels; and · establish a basis for developing salary adjustments and short-term and long-term incentive awards for approval of the CCGC. To date, no specific formulas have been developed to assign a specific weighting to each of these components. Instead, the independent directors consider the Company’s performance and determine compensation based on this assessment and the recommendations of the CCGC. Base Salary The CCGC and the independent directors approve the salary ranges for the executive officers. The base salary review for each executive officer is based on assessment of factors such as current competitive market conditions, compensation levels within the peer group and particular skills, such as leadership ability and management effectiveness, experience, responsibility and proven or expected performance of the particular individual. The CCGC, using this information, together with budgetary guidelines and other internally generated planning and forecasting tools, performs an annual assessment of the compensation of all executive and employee compensation levels. Cash Bonus The executive officers’ annual incentive bonuses depend upon relative performance and contribution towards meeting corporate objectives. Given the stage of the Company’s development, there are no predetermined, identifiable measures involved in determining the annual incentive bonus. The board reviews the recommendations of the CCGG, assesses the performance and each executive officer and determines the award, if any, at its discretion. - 12 - Stock Option Plan The Board has established the Plan, which was last confirmed by the shareholders at the meeting held on December 13, 2012, in accordance with the policies of the TSX Venture Exchange. The purpose of the Plan is to attract and motivate the directors, officers and employees of the Company (and any of its subsidiaries), employees of any corporation that provides management services and consultants to the Company (collectively the “Optionees”) and thereby advance the Company’s interests by providing them an opportunity to acquire an equity interest in the Company through the exercise of stock options granted to them under the Plan. The Plan provides that the directors, or a special committee of directors appointed by the Board, may grant options to purchase shares on the terms that the directors may determine, within the limitations of the Plan. The principal terms of the Plan are as follows: 1. the total number of shares issuable pursuant to the Plan shall not exceed 10% of the outstanding shares from time to time.The Company is seeking approval from the shareholders for an amendment to the Plan to change the number shares in respect of which options may be granted thereunder from 10% of the issued and outstanding shares of the Company to 2,723,500shares of the Company (post-Share Consolidation) (see “Approval of Amendment to Stock Option Plan” above for more detail); 2. the number of shares reserved for issuance, within a one-year period, to any one Optionee shall not exceed 5% of the outstanding shares at the time of grant, unless the Company has obtained disinterested shareholder approval to exceed such limits; 3. the aggregate number of shares reserved for issuance, within a one-year period to any one consultant of the Company may not exceed 2% of the outstanding shares at the time of grant; 4. the aggregate number of shares reserved for issuance, within a one-year period to persons employed to provide investor relations activities may not exceed 2% of the outstanding shares at the time of the grant; 5. the maximum number of shares reserved for issuance pursuant to Options granted to insiders of the Company at any time may not exceed 10% of the number of outstanding shares at the time of the grant, unless the Company has obtained disinterested shareholder approval to exceed such limits; 6. the options granted will have a maximum term of 10 years from the date of grant; 7. options are non-assignable and non-transferable; 8. if an Optionee ceases to be employed by or ceases to act as a director or officer of the Company or a subsidiary of the Company, any option held by such Optionee may be exercised within 90 days (or 30 days in the case of an Optionee engaged in investor - 13 - relations activities) after the date such Optionee ceases to be employed by the Company or ceases to act as a director or officer, as the case may be; and 9. if a change of control (as defined therein) occurs, or if the Company is subject to a take-over bid, all shares subject to stock options shall immediately become vested and may thereupon be exercised in whole or in part by the Optionees. All options granted to executive officers are recommended by the CCGC and approved by the Board. In monitoring option grants, the CCGC takes into account the level of options granted by comparable companies for similar levels of responsibility and considers each executive officer or employee based on reports received from management, its own observations on individual performance (where possible) and its assessment of individual contribution to shareholder value. The CCGC also takes in to account previous grants of options-based awards when considering new grants. In addition to determining the number of options to be granted pursuant to the methodology outlined above, the CCGC also makes the following recommendations subject to, and in accordance with, the provision of the Plan: · the exercise price for each option granted; · the date on which each option is granted; · the vesting terms for each option; and · the other material terms and conditions of each option grant. Option-based awards The Plan has been and will be used to provide stock options which are granted in consideration of the level of responsibility of the executive as well as his or her impact or contribution to the longer-term operating performance of the Company. In determining the number of options to be granted to the executive officers, the Board takes into account the number of options, if any, previously granted to each executive officer, and the exercise price of any outstanding options to ensure that such grants are in accordance with the policies of the Exchange, and closely align the interests of the executive officers with the interests of shareholders. The CCGC has the responsibility to administer the compensation policies related to the executive management of the Company, including option-based awards. Compensation Risk Management The Board has not proceeded to an evaluation of the implications of the risks associated with the Company’s compensation policies and practices. Going forward, the Board intends to review at least once annually the risks, if any, associated with the Company’s compensation policies and practices at such time. - 14 - The Company has not adopted a policy forbidding directors or officers from purchasing financial instruments that are designed to hedge or offset a decrease in market value of the Company’s securities granted as compensation or held, directly or indirectly, by directors or officers. The Company is not, however, aware of any directors or officers having entered into this type of transaction. Compensation Governance The CCGC of the Board is responsible for adopting appropriate procedures for executive compensation and making recommendations to the Board with respect to the compensation of the Company’s executive officers. The responsibilities, powers and operation of the CCGC are described above under “Compensation Discussion and Analysis”. The current members(1) of the Compensation and Corporate Governance Committee are as follows. Name of Member Status Experience Robin M. Merrifield(2) Independent Mr. Merrifield is a Chartered Accountant (SA) with significant international and domestic experience in corporate accounting and corporate financial management at successively senior levels. In addition, Mr. Merrifield has been and is currently a member of the Board of Directors of several TSX-V listed junior resource exploration companies. Mr. Merrifield’s experience includes reviewing executive compensation and options grants. Gerald M. Feldman(3) Independent Mr. Feldman is a Chartered Accountant, a partner in a public accounting firm, the CFO of a venture capital firm and serves or has served as the CFO of companies active in exploration for minerals and oil and gas. Mr. Feldman has also served or is serving on the board of directors of several TSX and TSX-V listed junior resource exploration and technology companies. In his various capacities, Mr. Feldman has reviewed executive management compensation plans and option grants for executive management and Board members. (1)Sargent Berner, formerly a member of the CCGC, resigned as a director of the Company on August 12, 2013. (2)Robin Merrifield will not stand for re-election as a director at the Meeting. (3)Gerald Feldman will not stand for re-election as a director at the Meeting. It is anticipated that the Compensation and Corporate Governance Committee will be reconstituted promptly following the Meeting to include members from the slate of newly elected directors. No compensation consultant or advisor was retained in the prior fiscal year to assist the Board of Directors or the CCGC in determining directors and executive officers’ compensation. Summary Compensation Table The following table sets forth all direct and indirect compensation for or in connection with services in all capacities to the Company and any of its subsidiaries for the three most recently completed financial years of the Company in respect of each of the individuals comprised of - 15 - each Chief Executive Officer and the Chief Financial Officer who acted in such capacity for all or any portion of the most recently completed financial year, and each of the three most highly compensated executive officers, or the three most highly compensated individuals acting in a similar capacity (other than the Chief Executive Officer and the Chief Financial Officer), whose total compensation was, individually, more than $150,000 for the financial year and any individual who would have satisfied these criteria but for the fact that individual was neither an executive officer of the Company, nor acting in a similar capacity, at the end of the most recently completed financial year (collectively, the “Named Executive Officers” or “NEOs”). Non-Equity Incentive Plan Compensation NEO Name and Principal Position Year(1) Salary Share- Based Awards Option- Based Awards Annual Incentive Plans Long- term Incentive Plans Pension Value All Other Compensation Total Compensation Michael E. O’Connor(2) N/A Nil
